Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Threlkel US 2009/0126596.
Claims 1, 7 and 8, Threlkel discloses a rail-guided (14) vehicle (16) having a passenger accommodation which has at least one seat (54) with a seating and a seat back (Fig. 4) for the seated accommodation of a passenger, wherein the intended viewing direction of the seated passenger essentially is oriented perpendicularly to the seat back (Figs. 11-13), and wherein the seats are arranged such that the viewing direction is oriented transversely to a direction of travel, wherein the passenger accommodation is arranged such that the 
Claim 2, the vehicle has a chassis (48) (Fig. 3), wherein the swiveling or rotation motion of the passenger accommodation relative to the chassis is generated by at least one of centrifugal forces and gravitational forces acting upon the passenger accommodation via motors, yaw gear, etc. [0041].
Claim 3, the vehicle has at least one of dampening and a locking/braking element for dampening or braking the swiveling and rotating motion, respectively [0048].
Claim 4, the vehicle has an automatic or interactive speed control or a speed control such as sensors and a control mechanism which can be operated in an automatic mode or interactive mode for at least one of generating a specific centrifugal force in a specific portion of the track and controlling the rotational or pendulum motion in a specific portion of the track [0054]-[0055].
Claim 5, the vehicle is propelled by gravity, by a cable or chain drive, by a linear motor, by a hydraulic or pneumatic cylinder, by friction wheels or by an internal drive [0041].
Claims 6, 12-15, the propelling force of an internal drive of the vehicle is transferred positively onto a rail structure (14) (Fig. 1).

Claims 11 and 17, the amusement facility of Threlkel is designed as an inverted coaster with a connecting element (116) extending downward from the guiding device in the manner of a pendulum, wherein one end of the connecting element is connected to a chassis (110) and the other end (122) is connected to the passenger accommodation of the vehicle (Fig. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711